Exhibit 10.13

SPECIFIED EMPLOYEE AMENDMENT TO

ALL NONQUALIFIED DEFERRED COMPENSATION PLANS,

EMPLOYMENT AGREEMENTS, SEVERANCE AGREEMENTS,

CHANGE-IN-CONTROL AGREEMENTS, AND ALL OTHER

ARRANGEMENTS SUBJECT TO SECTION 409A OF THE INTERNAL

REVENUE CODE

As Effective, March 31, 2010

All nonqualified deferred compensation plans, employment agreements, severance
agreements, change-in-control agreements, and all other agreements, arrangements
or plans (collectively, the “Plans and Arrangements”) which are sponsored by or
entered into by PepsiCo, Inc. (the “Company”) or another member of the PepsiCo
Organization, and which are subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), are hereby amended as set forth below,
effective as of March 31, 2010.

 

1. The Plans and Arrangements shall apply the following rule of administrative
convenience for determining “Specified Employees” or “Key Employees” (whichever
term is used by the Plans and Arrangements) for purposes of complying with the
six-month payment delay that is required under Section 409A of the Code with
respect to such employees:

 

  (a) For the period that begins on April 1, 2010, and ends on March 31, 2011,
an employee shall be a Specified Employee or Key Employee (subject to
subparagraph (c) below) if he was classified as at least a Band IV or its
equivalent on December 31, 2009. For this purpose, an employee shall be
considered to be at least a Band IV or its equivalent as of a date if the
employee is classified as one of the following types of employees in the PepsiCo
Organization on that date: (i) a Band IV employee or above in a PepsiCo
Business, (ii) a Level E7 employee or above in a PBG Business, or (iii) a Salary
Grade 19 employee or above at a PAS Business.

 

  (b) For the twelve-month period that begins on April 1, 2011, and for each
twelve-month period that begins on April 1 in subsequent years, an employee
shall be a Specified Employee or Key Employee (subject to subparagraph
(c) below) if the employee was an employee of the PepsiCo Organization who was
classified as Band IV or above on the December 31 that immediately precedes such
April 1.

 

  (c)

Notwithstanding the rule of administrative convenience, an employee shall be a
Specified Employee or Key Employee for the 12-month period that begins on any
April 1, if as of the preceding December 31 the employee

 

1



--------------------------------------------------------------------------------

  would be a specified employee, within the meaning of Treasury Regulation §
1.409A-1(i), or any successor, by applying as of such December 31 the default
rules that apply under such regulation for determining the minimum number of a
service recipient’s specified employees. If the preceding sentence and the
methods for identifying Specified Employees or Key Employees set forth in
subparagraph (a) or (b) above, taken together, would result in more than 200
individuals being counted as Specified Employees or Key Employees as of any
December 31 determination date, then the number of individuals treated as
Specified Employees or Key Employees pursuant to subparagraph (a) or (b), who
are not described in the first sentence of this subparagraph (c), shall be
reduced to 200 by eliminating from consideration those employees otherwise added
by such subparagraph in order of their base compensation, from the lowest base
compensation to the highest.

 

2. The following definitions apply for purposes of this Amendment:

“PAS Business” means each employer, division of an employer or other
organizational subdivision of an employer that the Company classifies as part of
the PAS business.

“PBG Business” means each employer, division of an employer or other
organizational subdivision of an employer that the Company classifies as part of
the PBG business.

“PepsiCo Business” means each employer, division of an employer or other
organizational subdivision of an employer that the Company classifies as part of
the PepsiCo business.

“PepsiCo Organization” means the controlled group of organizations of which the
Company is a part, as defined by Code section 414 and regulations issued
thereunder. An entity shall be considered a member of the PepsiCo Organization
only during the period it is one of the group of organizations described in the
preceding sentence.

 

3. The method for identifying Specified Employees or Key Employees set forth in
Amendment No. 1 above is intended as alternative method of identifying Specified
Employees or Key Employees under Treas. Reg. § 1.409A-1(i)(5), and is adopted
herein on a global basis and shall be interpreted and applied consistently with
the rules applicable to such alternative arrangements.

 

2



--------------------------------------------------------------------------------

PEPSICO, INC. By:  

  /s/ Cynthia M. Trudell

      Cynthia M. Trudell Title:  

    Senior Vice President and

    Chief Personnel Officer

Date:       3/29/10

 

APPROVED: By:  

  /s/ Christopher J. Bellanca

      PepsiCo, Inc. Law Department

 

3



--------------------------------------------------------------------------------

AMENDMENT TO ALL EMPLOYMENT-RELATED

AGREEMENTS, PLANS AND OTHER ARRANGEMENTS

Effective as of the Effective Time (as defined in Amendment No. 3 below), all
existing and future employment agreements, severance agreements,
change-in-control agreements and other agreements, arrangements or plans
(collectively, “Arrangements”) entered into or sponsored by PepsiCo, Inc. (the
“Company”), including without limitation Arrangements assumed by the Company as
a result of the mergers of The Pepsi Bottling Group, Inc. and PepsiAmericas,
Inc. into Pepsi-Cola Metropolitan Bottling Company, Inc., shall be amended as
follows:

 

1. For the period that begins on the Effective Time and ends on March 31, 2010,
the applicable Arrangement shall identify “Specified Employees” or “Key
Employees” (whichever term is used in a particular Agreement in order to comply
with the required six-month payment delay to such employees under Section 409A
of the Internal Revenue Code (the “Code”)) by combining the lists of Specified
Employees or Key Employees of all members of the PepsiCo Organization as in
effect immediately prior to the Effective Time. The foregoing method of
identifying Specified Employees or Key Employees is intended to comply with
Treas. Reg. § 1.409A-1(i)(6)(i), which authorizes the use of an alternative
method of identifying specified employees that complies with Treas. Reg. §§
1.409A-1(i)(5) and -1(i)(8) and Section VII.C.4.d of the Preamble to the Final
Regulations under Section 409A of the Code, which permits “service recipients to
simply combine the pre-transaction separate lists of specified employees where
it is determined that such treatment would be administratively less burdensome.”

 

2. For periods beginning on or after April 1, 2010, Specified Employees or Key
Employees under any plan or arrangement sponsored by a member of the PepsiCo
Organization that is subject to Section 409A of the Code shall be identified in
accordance with an alternative method of identifying Specified Employees or Key
Employees under Treas. Reg. § 1.409A-1(i)(5) adopted on a global basis by the
Company for all such plans and arrangements, or if no such alternative method is
adopted, in accordance with the default method for identifying Specified
Employees or Key Employees under Treas. Reg. § 1.409A-1(i)(1), (2), (3) and (4).

 

3. The following definitions apply for purposes of this Amendment:

“Effective Time” means the earlier of (i) the Effective Time as defined in the
Agreement and Plan of Merger dated as of August 3, 2009, among PepsiAmericas,
Inc., PepsiCo, Inc., and Pepsi-Cola Metropolitan Bottling Company, Inc., and
(ii) the Effective Time as defined in the Agreement and

 

4



--------------------------------------------------------------------------------

Plan of Merger dated as of August 3, 2009, among The Pepsi Bottling Group, Inc.,
PepsiCo, Inc., and Pepsi-Cola Metropolitan Bottling Company, Inc. All
Arrangements amended by this Amendment shall also be amended to include a new
definition for the term “Effective Time” as defined herein.

“PepsiCo Organization” means the controlled group of organizations of which the
Company is a part, as defined by Code section 414 and regulations issued
thereunder. An entity shall be considered a member of the PepsiCo Organization
only during the period it is one of the group of organizations described in the
preceding sentence.

 

4. This Amendment shall apply only to those Arrangements that are not separately
amended directly by the Company to provide the foregoing.

 

PEPSICO, INC. By:  

  /s/ Cynthia M. Trudell

      Cynthia M. Trudell Title:       Senior Vice President and       Chief
Personnel Officer Date:       2/18/2010

 

APPROVED: By:  

  /s/ Christopher J. Bellanca

      PepsiCo, Inc. Law Department

 

5